Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This document is responsive to applicant’s claims filed 10/24/2019.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barreau et al. (US PG Pub 2012/0199315).

Regarding claim 14, Barreau discloses:
An aircraft comprising: a fuselage including a crown region separated from one or more other regions by at least a cabin ceiling structure (see fig 1); a duct disposed within the fuselage and extending between at least the crown region and another region of the fuselage (4, 8, 9, 11); one or more vents disposed in the crown region and coupled to the duct (see fig 1); and one or more on-board air sources coupled to the duct and configured to, during operation in a drying mode, route drying air from the other region of the fuselage to the one or more vents via the duct (see at least the abstract).

Regarding claim 15, Barreau discloses:
The aircraft of claim 14, further comprising a heater coupled to the duct and configured to heat air from the other region to generate the drying air (see at least the abstract).

Regarding claim 17, Barreau discloses:
The aircraft of claim 14, further comprising a control system within the fuselage, wherein the control system is configured to send signals to initiate or control operation in the drying mode (see at least paragraphs 0093-0095).

Regarding claim 18, Barreau discloses:
The aircraft of claim 17, further comprising one or more sensors disposed in the crown region and coupled to the control system, the one or more sensors configured to provide sensor data to the control system, the sensor data indicative of moisture in the crown region (see at least paragraph 0048).

Regarding claim 19, Barreau discloses:
The aircraft of claim 14, wherein the duct is an overhead supply duct coupled to one or more drying air vents (11) disposed in the crown region and coupled to one or more cabin vents disposed with a cabin region of the fuselage (see paragraph 0112, ref 20) , the one or more drying air vents configured to output the drying air into the crown region and the one or more cabin vents configured to output conditioned air, received via the duct, into the cabin region.

Regarding claim 20, Barreau discloses:
The aircraft of claim 19, further comprising one or more air conditioning packs configured to adjust a temperature of at least a portion of the drying air and configured to adjust a temperature at least a portion of the conditioned air (see at least paragraph 0045).

Regarding claim 21, Barreau discloses:
The aircraft of claim 14, wherein the one or more on-board air sources comprise one or more recirculation fans disposed in a lower region of the fuselage, the lower region separated from the crown region by a cabin region (see at least fig 1 and paragraph 0105).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Space et al. (US PG Pub 2008/0283663) in view of Barreau et al. (US PG Pub 2012/0199315). 

Regarding claim 1, Space discloses:
A method comprising: receiving data indicative of condensed moisture in a crown region of a fuselage of an aircraft (see paragraphs 0017, 0025, 0033, and 0034); responsive to a determination that the data indicates detection of a threshold level of condensed moisture in the crown region  (see paragraph 0034), satisfying a drying condition, causing drying air to be provided from a drying air source to one or more drying air vents in the crown region (see paragraph 00225).
Space does not explicitly disclose:  the crown region separated from a cabin region of the fuselage by a cabin ceiling structure; determining a flight status of the aircraft and responsive to the flight status of the aircraft.
Barreau teaches an aircraft having a crown region separated from a cabin region of the fuselage by a cabin ceiling structure (see fig 1); determining a flight status of the aircraft and responsive to the flight status of the aircraft (see at least paragraph 0106).  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Space with the ceiling structure and control of Barreau yielding the predictable result of providing a humidity control system that functions to control humidity during all phases of aircraft use.

Regarding claim 2, Space as modified discloses:
The method of claim 1, wherein the drying condition is satisfied when the aircraft is not in flight or when the aircraft is in flight with an aircraft occupancy conditions that satisfies occupancy criteria (see at least Barreau paragraph 0106).

Regarding claim 3, Space as modified discloses:
The method of claim 1, wherein causing the drying air to be provided from the drying air source to one or more drying air vents in the crown region comprises actuating one or more valves (see Barreau fig 1, ref 33) coupled to a duct in the crown region (couples to ducts 8, 9, which run in the crown region), the one or more valves configured to, in a first valve position, route airflow within the duct to the one or more drying air vents (see paragraph 0106, when 33 is open) and configured to, in a second valve position, route the airflow within the duct to cabin vents in the cabin region of the aircraft (when valve 33 is closed, the air flows normally for cabin cooling). 

Regarding claim 4, Space as modified discloses:
The method of claim 1, wherein causing the drying air to be provided from the drying air source to one or more drying air vents in the crown region comprises actuating one or more valves (see Barreau fig 1, ref 33) coupled to a duct (couples to ducts 8, 9, which run in the crown region), the duct coupled to one or more vents in the crown region (see fig 1), the one or more valves configured to, during operation in a first mode, route recirculation air to a recirculation fan via the duct and during operation(when valve 33 is closed, the air flows normally for cabin cooling) in a second mode, route the drying air from the drying air source to the crown region via the duct (see paragraph 0106, when 33 is open).

Regarding claim 5, Space as modified discloses:
The method of claim 1, wherein causing the drying air to be provided from the drying air source to one or more drying air vents in the crown region comprises - 29 -Attorney Docket No.: 18-4367-US-NP[2] activating a fan to move air from another region of the aircraft to the crown region (see at least Space paragraph 0005).

Regarding claim 6, Space as modified discloses:
he method of claim 5, wherein causing the drying air to be provided from the drying air source to one or more drying air vents in the crown region further comprises activating a heater to heat the air from the other region to generate the drying air (see Space paragraph 0024 and Barreau abstract).

Regarding claim 7, Space as modified discloses:
The method of claim 1, further comprising routing air from the crown region to an outflow valve (Space ref 175) of the aircraft via one or more extraction vents in the crown region.
Space is silent to an extraction vent of the crown region, however, It would have been obvious to one of ordinary skill in the art at the time of filing to include an outflow vent of the crown area in order for the overhead drying as described in paragraph 0018 to function as intended, which requires air pumped into the crown region to flow through and out of the crown region.

Regarding claim 8, see the rejection of claim 1.

Regarding claim 9, Space as modified discloses the method of claim 8, but does not explicitly disclose displaying an indication of moisture in the crown region.  The examiner takes official notice that It would have been obvious to one of ordinary skill in the art at the time of filing to include a display for the control system disclosed in paragraph 0034 of Space for the purpose of allowing pilots, crew, mechanics, etc. to visually see the data sensed by the sensors. 

Regarding claim 10, see the rejection of claim 3.

Regarding claim 11, see the rejection of claim 4.

Regarding claim 12, see the rejection of claim 5.

Regarding claim 13, see the rejection of claim 7.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barreau et al. (US PG Pub 2012/0199315) in view of Walkinshaw et al. (US 6,491,254). 

Regarding claim 16, Barreau discloses the aircraft of claim 14, but does not disclose:
further comprising an air extraction system including a second duct coupled to one or more extraction vents in a cabin region of the fuselage and one or more extraction vents in the crown region and further including one or more fans coupled to the second duct and configured to direct waste air to an outflow valve.
Walkinshaw teaches a cabin crown drying system further comprising an air extraction system including a second duct (see fig 3, ref 34) coupled to one or more extraction vents in a cabin region of the fuselage and one or more extraction vents in the crown region (see fig 3) and further including one or more fans coupled to the second duct (see at least the air conditioner providing the air stream in col 7, lines 3-16) and configured to direct waste air to an outflow valve (35).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barreau et al. (US PG Pub 2012/0199315) in view of Official Notice.

Regarding claim 22, Barreau discloses the aircraft of claim 14 and in paragraphs 0120-0127 describes a ground operating mode including a prior art air treatment device.  Barreau does not explicitly disclose further comprising a connector configured to connect to an off-board air source to receive the drying air during operation in the drying mode.  The examiner takes Official Notice that It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a ground air conditioning unit (ACU) with the system of Barreau since most aircraft with a crown space are adapted to utilize an ACU to cool the aircraft without running the engines.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claimd 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23of copending Application No. 16/662,793 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover substantially similar limitations.  For example, present claims 1 and three are anticipated by claim 1 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644